DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 11/27/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 2020/0105409, filed on 08/21/2020.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1, 4-6 and 14 is/are objected to because of the following informalities:
Claim 1, line 2, “corresponding to utterance input” should be “corresponding to an utterance input”.
Claim 4, line 5, “depending on behavior input” should be “depending on a behavior input”.
Claim 5, line 6, “depending on behavior input” should be “depending on a behavior input”.
Claim 6, line 5, “depending on behavior input” should be “depending on a behavior input”.
Claim 14, line 5, “corresponding to utterance input” should be “corresponding to an utterance input”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-13 and 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, which recites “ the robot is in a co-speech gesture state” line 2 is not clear. It is not clear whether co-speech gesture of claim 5 is same as co-speech gesture of claim 1 (line 2). Per submitted specification, the method is generating final behavior decision scenario multiple time depending on the user input, see at least fig 12 and [0133] of PGPUB of submitted specification. The core invention of this application is robot is understanding user utterance and nonverbal behavior and generating a corresponding interaction behavior, see at least [0007-11] of PGPUB of submitted specification. So, the robot could be at a different/new co-speech gesture state while interacting with the user or same o-speech gesture state while interacting with the user. From the recited claim language, it is not clear whether the robot is still on the same co-speech gesture state as claimed on claim 1 or a different/new co-speech gesture state.
Also recites “output a new co-speech gesture…depending on the utterance input” in line 3 is not clear. It is not clear whether the co-speech gesture is updated based on the utterance input or a new co-speech gesture is outputted. Per submitted specification, it appears that the co-speech gesture is updated based on the utterance input, see at least [0133] of PGPUB of submitted specification.
Regarding claim 6, which recites “the robot is in a nonverbal behavior state” line 2 is not clear. It is not clear whether nonverbal behavior of claim 6 is same as nonverbal behavior of claim 1 (line 2). Per submitted specification, the method is generating final behavior decision scenario multiple time depending on the user input, see at least fig 13 and [0137] of PGPUB of submitted specification. The core invention of this application is robot is understanding user utterance and nonverbal behavior and generating a corresponding interaction behavior, see at least [0007-11] of PGPUB of submitted specification. So, the robot could be at a different/new nonverbal state while interacting with the user or the same nonverbal state while interacting with the user. From the recited claim language, it is not clear whether the robot is still on the same nonverbal state as claimed on claim 1 or a different/new nonverbal state.
Also recites “output a new co-speech gesture…depending on the utterance input” in line 3 is not clear. It is not clear whether the co-speech gesture is updated based on the utterance input or a new co-speech gesture is outputted. Per submitted specification, it appears that the co-speech gesture is updated based on the utterance input, see at least [0133] of PGPUB of submitted specification.
Regarding claim 7 (and similarly claim 16), which recites “the robot simultaneously outputs a co-speech gesture and a nonverbal behavior” line 2 is not clear. It is not clear whether a different/new co-speech gesture and nonverbal behavior is outputted or the same co-speech gesture and nonverbal behavior generated before (previously mentioned on claim 1) is outputted. Per submitted specification, the method is generating final behavior decision scenario multiple time depending on the user input, see at least fig 12 and 13 of PGPUB of submitted specification. The core invention of this application is robot is understanding user utterance and nonverbal behavior and generating a corresponding interaction behavior, see at least [0007-11] of PGPUB of submitted specification. So, the robot could be at a different/new co-speech gesture and nonverbal state while interacting with the user or the same co-speech gesture and nonverbal state while interacting with the user. From the recited claim language, it is not clear whether the robot is still on the same co-speech gesture and nonverbal state as claimed on claim 1 or a different/new co-speech gesture and nonverbal state.
Also recites “ the two behaviors”,  line 4 is not clear. It is not clear which two behaviors are referred by the two behaviors.  It is not clear if two behaviors are referring co-speech gesture and nonverbal behavior of robot or not. The submitted claims describe nonverbal as behavior. However, co-speech gesture is not described as behavior. It is not clear whether co-speech gesture is also a behavior or not.
Also recites “a behavior”, line 5 is not clear. It is not clear if a behavior with higher priority is out of two behaviors mentioned earlier or not is determined.
Also recites “outputting a new behavior”, line 6 is not clear. It is not clear whether a different/new behavior is outputted or not. As a co-speech gesture and a nonverbal behavior is outputted earlier, line 2. Then a new behavior is outputted , line 6. From the recited claim language, it is not clear total of three behavior is outputted or two behavior is outputted or something else.
Also recites “the new behavior is any one of the two behaviors”,  line 7 is not clear. It is not clear whether the new behavior is same as previous co-speech gesture or same nonverbal behavior or a new co-speech gesture or new nonverbal behavior. If the new behavior is same as the behavior mentioned earlier then how it becomes a new behavior. It is not clear if the new behavior is truly a new behavior or modified previous behavior or same previous behavior or something else.
Dependent claim(s) 8-13 is/are also rejected because they do not resolve their parent (claim 7’s) deficiencies. 
Dependent claim(s) 17-18 is/are also rejected because they do not resolve their parent (claim 16’s) deficiencies. 
Regarding claim 13, which recites “outputting a new behavior” is not clear. It is not clear if new behavior mentioned on claim 7 is same as new behavior mentioned in claim 13 or not.
Regarding claim 19, which recites “the robot simultaneously outputs a co-speech gesture and a nonverbal behavior” line 9 is not clear. It is not clear whether a different/new co-speech gesture and nonverbal behavior is outputted or the same co-speech gesture and nonverbal behavior generated before (previously mentioned on claim 1) is outputted. Per submitted specification, the method is generating final behavior decision scenario multiple time depending on the user input, see at least fig 12 and 13 of PGPUB of submitted specification. The core invention of this application is robot is understanding user utterance and nonverbal behavior and generating a corresponding interaction behavior, see at least [0007-11] of PGPUB of submitted specification. So, the robot could be at a different/new co-speech gesture and nonverbal state while interacting with the user or the same co-speech gesture and nonverbal state while interacting with the user. From the recited claim language, it is not clear whether the robot is still on the same co-speech gesture and nonverbal state as claimed on claim 1 or a different/new co-speech gesture and nonverbal state.
Also recites “ the two behaviors”,  line 10 is not clear. It is not clear which two behaviors are referred by the two behaviors.  It is not clear if two behaviors are referring co-speech gesture and nonverbal behavior of robot or not. The submitted claims describe nonverbal as behavior. However, co-speech gesture is not described as behavior. It is not clear whether co-speech gesture is also a behavior or not.
Also recites “a behavior”, line 11 is not clear. It is not clear if a behavior with higher priority is out of two behaviors mentioned earlier or not is determined.
Also recites “outputting a new behavior”, line 12 is not clear. It is not clear whether a different/new behavior is outputted or not. As a co-speech gesture and a nonverbal behavior is outputted earlier, line 9. Then a new behavior is outputted , line 12. From the recited claim language, it is not clear total of three behavior is outputted or two behavior is outputted or something else.
Also recites “the new behavior is any one of the two behaviors”,  line 13 is not clear. It is not clear whether the new behavior is same as previous co-speech gesture or same nonverbal behavior or a new co-speech gesture or new nonverbal behavior. If the new behavior is same as the behavior mentioned earlier then how it becomes a new behavior. It is not clear if the new behavior is truly a new behavior or modified previous behavior or same previous behavior or something else.
Dependent claim(s) 20 is/are also rejected because they do not resolve their parent (claim 19’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133900 (“Breazeal”). 
Regarding claim 1, Breazeal discloses a method for generating robot interaction behavior (see [0006], where “A social robot, and other embodiments, described herein produces multi-modal expressive utterances that may express character traits, emotions, sentiments, etc. that may be at least partially specific to the character definition and expressive abilities of a particular robot. These may be part of a larger dialog interaction with a person, where both the human and robot exchange multi-modal expressive communication intents.”), comprising:
 generating a co-speech gesture of a robot corresponding to utterance input of a user (see [0027], where “The robot may have cameras to process visual inputs from a user. The robot may have touch sensors to receive tactile inputs from a user. The robot may have a touch screen. The robot may have microphones for spoken or auditory inputs. The robot may have speakers to produce audio outputs such as speech or other sound effects.”; see also [0028], where “Embodied speech outputs comprised of expressive paralinguistic cues coordinated along with natural language utterances may be coded or…generated procedurally in response to real-time inputs, that an embodied speech system capability of the social robot may recognize, compose, decode, and/or otherwise analyze and interpret in order to produce/generate/perform embodied speech outputs.”; see also [0029], where “This expressive performance can be generated in response to sensory inputs (e.g., vision, sound/speech, touch), task state (e.g., taking a picture, playing a game, answering a question, telling a story, relaying a message, etc.), or some other context (e.g., device state, time of day, special event such as a birthday, an information feed from the Internet, communication with another device, etc.).”; see also [0059], where “In accordance with exemplary and non-limiting embodiments, the social robot may facilitate expressive dialog between itself and a human user by combining natural language speech audio output commands with multi-modal paralinguistic output commands, as aforementioned.”; expressive performance is interpreted as co-speech gesture);
generating a nonverbal behavior of the robot (see [0030], where “The social robot is enabled to coordinate the rotation of body segments to produce non-verbal cues such as gazing, conversational postural shifts, emotive expressions, and the like. For example, the social robot may ask a question of a user. Then, the social robot may rotate its segments to produce a posture that mimics a cocked head that conveys curiosity or anticipation of a response.”) based on a pre-trained neural network model for robot pose estimation (see [0122], where “Automation may be accomplished by use of machine learning, such as by having a machine learning system, such as a machine classifier or statistical learning machine, learn on a training set of utterances that have been marked with embodied speech tags by humans and how that corresponds to different expressive assets. The machine learning-based automatic tagging system may be provided feedback, such as by having humans review the output of machine tagging, so that over time the automated tagging system provides increasingly appropriate tagging.”; see also [0028], where “predefined and stored in some way such as a source file ( e.g., a text file), database etc.,”; see also [0323], where “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and the like.”; neural network is a method in artificial intelligence. As the computing devices disclosed by Breazeal has artificial intelligence and system is performing/learning tasks by machine learning. Artificial intelligence is interpreted as neural network.); and 
generating a final behavior using at least one of the co-speech gesture and the nonverbal behavior (see [0031], where “In another example where the robot is conveying digital content, such as telling a story, the social robot may commence to recite the poem “Goodnight Moon” while simultaneously configuring its body and screen graphics such as to depict eyes to effect a gaze shift aimed up and out of a nearby window towards the sky, then a moon might appear on the screen with a sound effect.”; robot is reciting and simultaneously performing non-verbal behaviour e.g. aimed up and out of a nearby window towards the sky).
The embodiment cited above (telling a story embodiment) of Breazeal does not disclose the following limitation:
generating…a sequence of next joint positions of the robot, which are estimated from joint positions of the user and current joint positions of the robot. 
However, another embodiment (taking a picture embodiment) of Breazeal discloses a method comprising:
generating…a sequence of next joint positions of the robot, which are estimated from joint positions of the user and current joint positions of the robot (see [0299], where “An event, such as a wedding reception, likely would involve a highly dynamic environment, with people moving throughout the space. Therefore, merely progressing through a list of people to photograph may not be sufficient to achieve the goal. Therefore, the social robot may rely on its ability to redirect its attention from one target to another dynamically based on a set of criteria that is intended to allow the social robot to maintain a believable degree of interaction with a person while being aware of other activity and/or people who are close to the robot that may help it achieve its goals. As an example, the photographer skill may work cooperatively with an attention system of the social robot to use perception and recognition capabilities of the social robot to detect the presence of family members who have not yet been photographed. Once such presence is detected, the social robot may take an action, such as calling out to the detected family member to invite him/her to have his/her photograph taken. In this way the social robot may maintain an appropriate degree of interaction with a person, such as someone who the robot is photographing, while working within a highly dynamic environment to not only be aware of objects/actions/people in the environment, but how those things might contribute to achieving its goals as may be associated with an intent of a skill.”; see also [0298], where “The social robot may determine, based on information gathered from various sources who and how many members of the families of the bride and groom will be attending. This may be based on, for example a data set to which the robot has access that may include a searchable invitation list and invitee responses thereto. Additionally, the social robot may have interacted with one or more of the family members and may have captured a photograph of them so that facial recognition may be applied by the social robot while performing the skill to achieve the goal.”; see also [0303], where “As noted herein, a social robot attention system may facilitate believable interactions in a dynamic environment, such as by facilitating attempting to detect the identity of those proximal to the social robot and, based on parameters for achieving it's goals, divide its attention among two or more photography targets. In an example of dividing attention to achieve a goal, the social robot may provide a photographer service and direct assets needed to complete photographing a family member toward the member while directing other assets, such as natural language output toward a candidate family member. The social robot may say to the primary photography target “Let me check the quality of my photo, hold on a second” and then to call out to the secondary target, to get his/her attention, “Jack, don't go away I need to take your photo for the bride.”. The social robot may continue to divide attention without diverting substantively from the primary photography target, such as by maintaining orientation toward the primary photography target and/or presenting a proof of photographs on its display screen, and the like.”; the robot is acting as photographer and cooperatively detecting a presence of family member. The robot is photographing and working in a highly dynamic environment. The robot is detecting a presence of a family member and inviting the family member to take photograph. So, the robot is determining the next joint positions as it is working in a dynamic environment and inviting the family member. As family member is detected based on a databased of family member.).
Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified telling a story embodiment of Breazeal to incorporate estimating the next position of the robot based on the current position of the robot and the user from taking a picture embodiment of Breazeal for generating the interaction behaviour of the robot with the user more accurately/effectively by adding the real time position of the user and the robot.
Regarding claim 4, Breazeal further discloses a method wherein generating the final behavior is configured to: 
when the robot is in a waiting state (see fig 6A, waiting for response/prompt person. See also [0179]), 
output only the co-speech gesture of the robot depending on the utterance input of the user (see [0178], where “An active listening state could be conveyed as a glow that appears around the eye when the robot is actively listening to incoming speech. The eye may have rings that radiate from the eye in proportion to the energy of the incoming speech. When the end of speech is detected, the rings may recede back into the eye, the glow turns off, and the eye blinks. (e.g., at the end of a phrase or sentence or thought). This signals to the person that (1) the robot is actively listening to what is being said, which can be important for privacy concerns, and (2) that the microphones are receiving the audio signal which provides transparency and feedback that the robot is receiving audio input, and (3) when the robot thinks the person has finished his/her speaking turn and the robot is transitioning into performing an action in response, such as taking a speaking turn. As the robot speaks to the person, a speaking eye animation can be used to reinforce the robot's speech act in addition to the speaking sound coming from the robot's speakers. For instance, this could be conveyed through a speaking eye animation where the eye radius and brightness of the eye dynamically varies as it pulses with the energy or pitch of the robot's own vocalization. For instance, when the robot's speech becomes louder, the eye may grow in size and become brighter, and less so the more quietly the robot speaks. When the robot is finished speaking, the animation could convey a "settling" of the eye, such as a slight dimming of the eye illumination or a s slight glance downward and a blink. The eye may show anticipation that the robot is about to initiate an action at the beginning of an activity by having the eye dilate and blink.”), 
output only the nonverbal behavior of the robot depending on behavior input of the user (see [0030], where “The social robot is enabled to coordinate the rotation of body segments to produce non-verbal cues such as gazing, conversational postural shifts, emotive expressions, and the like. For example, the social robot may ask a question of a user. Then, the social robot may rotate its segments to produce a posture that mimics a cocked head that conveys curiosity or anticipation of a response.”; see also [0259] and [0267]), and 
simultaneously output the co-speech gesture and the nonverbal behavior of the robot depending on the utterance input of the user and the behavior input of the user ((see [0031], where “In another example where the robot is conveying digital content, such as telling a story, the social robot may commence to recite the poem “Goodnight Moon” while simultaneously configuring its body and screen graphics such as to depict eyes to effect a gaze shift aimed up and out of a nearby window towards the sky, then a moon might appear on the screen with a sound effect.”; robot is reciting and simultaneously performing non-verbal behaviour e.g. aimed up and out of a nearby window towards the sky).
Regarding claim 14, Breazeal further discloses an apparatus for generating robot interaction behavior (see [0006], where “A social robot, and other embodiments, described herein produces multi-modal expressive utterances that may express character traits, emotions, sentiments, etc. that may be at least partially specific to the character definition and expressive abilities of a particular robot. These may be part of a larger dialog interaction with a person, where both the human and robot exchange multi-modal expressive communication intents.”), comprising:
 a memory for storing at least one program (see [0193], where “Such a library of paralinguistic language expressions may be stored in a memory resident within the social robot or may be stored external to the social robot and accessible to the social robot by either wired or wireless communication.”); and 
a processor for executing the program (see [0312], where “The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like.”), wherein the program performs: 
generating a co-speech gesture of a robot corresponding to utterance input of a user (see [0027], where “The robot may have cameras to process visual inputs from a user. The robot may have touch sensors to receive tactile inputs from a user. The robot may have a touch screen. The robot may have microphones for spoken or auditory inputs. The robot may have speakers to produce audio outputs such as speech or other sound effects.”; see also [0028], where “Embodied speech outputs comprised of expressive paralinguistic cues coordinated along with natural language utterances may be coded or…generated procedurally in response to real-time inputs, that an embodied speech system capability of the social robot may recognize, compose, decode, and/or otherwise analyze and interpret in order to produce/generate/perform embodied speech outputs.”; see also [0029], where “This expressive performance can be generated in response to sensory inputs (e.g., vision, sound/speech, touch), task state (e.g., taking a picture, playing a game, answering a question, telling a story, relaying a message, etc.), or some other context (e.g., device state, time of day, special event such as a birthday, an information feed from the Internet, communication with another device, etc.).”; see also [0059], where “In accordance with exemplary and non-limiting embodiments, the social robot may facilitate expressive dialog between itself and a human user by combining natural language speech audio output commands with multi-modal paralinguistic output commands, as aforementioned.”; expressive performance is interpreted as co-speech gesture); 
generating a nonverbal behavior of the robot (see [0030], where “The social robot is enabled to coordinate the rotation of body segments to produce non-verbal cues such as gazing, conversational postural shifts, emotive expressions, and the like. For example, the social robot may ask a question of a user. Then, the social robot may rotate its segments to produce a posture that mimics a cocked head that conveys curiosity or anticipation of a response.”), (see [0122], where “Automation may be accomplished by use of machine learning, such as by having a machine learning system, such as a machine classifier or statistical learning machine, learn on a training set of utterances that have been marked with embodied speech tags by humans and how that corresponds to different expressive assets. The machine learning-based automatic tagging system may be provided feedback, such as by having humans review the output of machine tagging, so that over time the automated tagging system provides increasingly appropriate tagging.”; see also [0028], where “predefined and stored in some way such as a source file ( e.g., a text file), database etc.,”; see also [0323], where “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and the like.”; neural network is a method in artificial intelligence. As the computing devices disclosed by Breazeal has artificial intelligence and system is performing/learning tasks by machine learning. Artificial intelligence is interpreted as neural network.); and 
generating a final behavior using at least one of the co-speech gesture and the nonverbal behavior (see [0031], where “In another example where the robot is conveying digital content, such as telling a story, the social robot may commence to recite the poem “Goodnight Moon” while simultaneously configuring its body and screen graphics such as to depict eyes to effect a gaze shift aimed up and out of a nearby window towards the sky, then a moon might appear on the screen with a sound effect.”; robot is reciting and simultaneously performing non-verbal behaviour e.g. aimed up and out of a nearby window towards the sky).
The embodiment cited above (telling a story embodiment) of Breazeal does not disclose the following limitation:
generating…a sequence of next joint positions of the robot, which are estimated from joint positions of the user and current joint positions of the robot. 
However, another embodiment (taking a picture embodiment) of Breazeal further discloses a method comprising:
generating…a sequence of next joint positions of the robot, which are estimated from joint positions of the user and current joint positions of the robot (see [0299], where “An event, such as a wedding reception, likely would involve a highly dynamic environment, with people moving throughout the space. Therefore, merely progressing through a list of people to photograph may not be sufficient to achieve the goal. Therefore, the social robot may rely on its ability to redirect its attention from one target to another dynamically based on a set of criteria that is intended to allow the social robot to maintain a believable degree of interaction with a person while being aware of other activity and/or people who are close to the robot that may help it achieve its goals. As an example, the photographer skill may work cooperatively with an attention system of the social robot to use perception and recognition capabilities of the social robot to detect the presence of family members who have not yet been photographed. Once such presence is detected, the social robot may take an action, such as calling out to the detected family member to invite him/her to have his/her photograph taken. In this way the social robot may maintain an appropriate degree of interaction with a person, such as someone who the robot is photographing, while working within a highly dynamic environment to not only be aware of objects/actions/people in the environment, but how those things might contribute to achieving its goals as may be associated with an intent of a skill.”; see also [0298], where “The social robot may determine, based on information gathered from various sources who and how many members of the families of the bride and groom will be attending. This may be based on, for example a data set to which the robot has access that may include a searchable invitation list and invitee responses thereto. Additionally, the social robot may have interacted with one or more of the family members and may have captured a photograph of them so that facial recognition may be applied by the social robot while performing the skill to achieve the goal.”; see also [0303], where “As noted herein, a social robot attention system may facilitate believable interactions in a dynamic environment, such as by facilitating attempting to detect the identity of those proximal to the social robot and, based on parameters for achieving it's goals, divide its attention among two or more photography targets. In an example of dividing attention to achieve a goal, the social robot may provide a photographer service and direct assets needed to complete photographing a family member toward the member while directing other assets, such as natural language output toward a candidate family member. The social robot may say to the primary photography target “Let me check the quality of my photo, hold on a second” and then to call out to the secondary target, to get his/her attention, “Jack, don't go away I need to take your photo for the bride.”. The social robot may continue to divide attention without diverting substantively from the primary photography target, such as by maintaining orientation toward the primary photography target and/or presenting a proof of photographs on its display screen, and the like.”; the robot is acting as photographer and cooperatively detecting a presence of family member. The robot is photographing and working in a highly dynamic environment. The robot is detecting a presence of a family member and inviting the family member to take photograph. So, the robot is determining the next joint positions as it is working in a dynamic environment and inviting the family member. As family member is detected based on a databased of family member.).
Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified telling a story embodiment of Breazeal to incorporate estimating the next position of the robot based on the current position of the robot and the user from taking a picture embodiment of Breazeal for generating the interaction behaviour of the robot with the user more accurately/effectively by adding the real time position of the user and the robot.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133900 (“Breazeal”), as applied to claim 1 above, and further in view of US 2018/0333862 (“Hayashi”). 
Regarding claim 2, Breazeal further discloses a method wherein generating the nonverbal behavior of the robot comprises (see [0030], where “The social robot is enabled to coordinate the rotation of body segments to produce non-verbal cues such as gazing, conversational postural shifts, emotive expressions, and the like. For example, the social robot may ask a question of a user. Then, the social robot may rotate its segments to produce a posture that mimics a cocked head that conveys curiosity or anticipation of a response.”): (see [0122], where “Automation may be accomplished by use of machine learning, such as by having a machine learning system, such as a machine classifier or statistical learning machine, learn on a training set of utterances that have been marked with embodied speech tags by humans and how that corresponds to different expressive assets. The machine learning-based automatic tagging system may be provided feedback, such as by having humans review the output of machine tagging, so that over time the automated tagging system provides increasingly appropriate tagging.”; see also [0028], where “predefined and stored in some way such as a source file ( e.g., a text file), database etc.,”; see also [0323], where “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile phones, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and the like.”; neural network is a method in artificial intelligence. As the computing devices disclosed by Breazeal has artificial intelligence and system is performing/learning tasks by machine learning. Artificial intelligence is interpreted as neural network.),
Breazeal does not disclose the following limitation:
modifying the nonverbal behavior…. depending on an emotional state of the robot.
However, Hayashi discloses a method wherein modifying the nonverbal behavior…. depending on an emotional state of the robot (see [0196], where “The emotion managing unit manages various emotion parameters indicating emotions (sadness, curiosity, a desire for approval, and the like) of the robot 100. These emotion parameters constantly fluctuate. The importance of the multiple of action maps changes in accordance with the emotion parameters, a movement target point of the robot 100 changes in accordance with the action maps, and the emotion parameters change in accordance with movement of the robot 100 and the passing of time.”; see also [0197], where “For example, when the emotion parameter indicating sadness is high, the emotion managing unit sets the weighting coefficient of the action map that evaluates places in which the robot 100 feels at ease to be high. When the robot 100 reaches a point on the action map at which sadness can be eliminated, the emotion managing unit reduces the emotion parameter indicating sadness. Also, each kind of emotion parameter also changes in accordance with a response action to be described hereafter. For example, the emotion parameter indicating sadness decreases when the robot 100 is “hugged” by an owner, and the emotion parameter indicating sadness increases little by little when the robot 100 does not visually recognize an owner for a long time.”; emotional state of the robot is monitored. Based on the emotional state the nonverbal behavior (e.g. hug) is modified. See also [0094], where “The action determining unit 140 can also perform a gesture of holding up both arms 106 as a gesture asking for “a hug” when a user with a high degree of familiarity is nearby, and can also perform a gesture of no longer wanting to be hugged by causing the wheel 102 to rotate in reverse in a housed state when bored of the “hug”.”).
Because both Breazeal and Hayashi are in the same field of endeavor of controlling social robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Breazeal to incorporate the teachings of Hayashi by including the above feature, modifying the nonverbal behavior…. depending on an emotional state of the robot, for mimicking the human behavior in the robot.
Allowable Subject Matter
Claims 3 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2018/0229372 (“Breazeal”) discloses a social robot for interacting with a human user.
US 2021/0170585 (“Kim”) discloses a method for robot interaction based on user behavior.
US 2017/0365277 (“Park”) discloses a system for emotional interaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOHANA TANJU KHAYER/Examiner, Art Unit 3664